Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 1 of 14 PageID #: 1116



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,         §
                                       §
               Plaintiff,              §
         v.                            §
                                       §
                                       §
   ACADEMY, LTD D/B/A ACADEMY                  Case No. 2:19-cv-00092-JRG-RSP
                                       §
   SPORTS + OUTDOORS,                          LEAD CASE
                                       §
                                       §
   ACE HARDWARE CORPORATION,                   Case No. 2:19-cv-00093-JRG-RSP
                                       §
   AMAZON.COM, INC and                 §
                                       §       Case No. 2:19-cv-00094-JRG-RSP
   AMAZON.COM LLC,
                                       §
                                       §
   BED BATH & BEYOND INC.,                     Case No. 2:19-cv-00095-JRG-RSP
                                       §
                                       §
   COSTCO WHOLESALE
                                       §       Case No. 2:19-cv-00096-JRG-RSP
   CORPORATION,
                                       §
                                       §
   DICK’S SPORTING GOODS, INC.,                Case No. 2:19-cv-00097-JRG-RSP
                                       §
                                       §
   THE HOME DEPOT, INC.,                       Case No. 2:19-cv-00098-JRG-RSP
                                       §
                                       §
   MACY’S, INC. and MACY’S.COM,
                                       §       Case No. 2:19-cv-00099-JRG-RSP
   LLC,
                                       §
                                       §
   TARGET CORPORATION and
                                       §       Case No. 2:19-cv-00100-JRG-RSP
   TARGET BRANDS, INC.,
                                       §
                                       §
   SEARS, ROEBUCK AND CO., SEARS
                                       §
   HOLDINGS CORPORATION, and                   Case No. 2:20-cv-00006-JRG-RSP
                                       §
   TRANSFORM HOLDCO LLC,                       CONSOLIDATED CASES
                                       §
               Defendants.             §




                      PROTECTIVE ORDER FOR PATENT CASES




                                     1 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 2 of 14 PageID #: 1117



         Whereas, Plaintiff Team Worldwide Corporation (“TWW”) and Defendants Academy,

  LDT d/b/a Academy Sports + Outdoors, Ace Hardware Corporation, Amazon.com, Inc.,

  Amazon.com LLC, Bed Bath & Beyond Inc., Costco Wholesale Corporation, Dick’s Sporting

  Goods, Inc., The Home Depot, Inc., Macy’s, Inc., Macy’s.com, LLC, Target Corporation, Target

  Brands, Inc., Sears, Roebuck and Co., Sears Holdings Corp., and Transform Holdco LLC, hereafter

  referred to as “the Parties,” believe that certain information that is or will be encompassed by

  discovery demands by the Parties involves the production or disclosure of trade secrets,

  confidential business information, or other proprietary information;

         Whereas, the Parties seek a protective order (Dkt. No. 73) limiting disclosure thereof in

  accordance with Federal Rule of Civil Procedure 26(c):

         Therefore, it is hereby stipulated among the Parties and ORDERED that:

  1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

         any document, information or material that constitutes or includes, in whole or in part,

         confidential or proprietary information or trade secrets of the Party or a Third Party to whom

         the Party reasonably believes it owes an obligation of confidentiality with respect to such

         document, information or material (“Protected Material”). Protected Material obtained by

         any party pursuant to discovery in this litigation may be used only for the purposes of 1)

         this litigation and any appeals thereof (“Action”); and 2) any proceeding before the United

         States Patent and Trademark Office (“USPTO”) or Patent Trial and Appeal Board

         (“PTAB”) of a patent asserted in this litigation that was requested by one or Defendants or

         names one or more Defendants as a petitioner or real-party-in-interest and any appeals

         therefrom (“Related Proceeding”). Protected Material shall be designated by the Party

         producing it by affixing a legend or stamp on such document, information or material




                                                 2 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 3 of 14 PageID #: 1118



        with one of the following two designations: “CONFIDENTIAL.” or “RESTRICTED –

        ATTORNEYS’ EYES ONLY. Any confidentiality designation shall be placed clearly on

        each page of the Protected Material (except deposition and hearing transcripts) for which

        such protection is sought. For deposition and hearing transcripts, the designation shall be

        placed on the cover page of the transcript (if not already present on the cover page of the

        transcript when received from the court reporter) by each attorney receiving a copy of

        the transcript after that attorney receives notice of the designation of some or all of

        that transcript as designated material.

  2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

        Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

        or “Confidential – Outside Counsel Only” shall receive the same treatment as if designated

        “RESTRICTED - ATTORNEYS’ EYES ONLY” under this Order, unless and until such

        document is redesignated to have a different classification under this Order.

  3.    With respect to documents, information or material designated “CONFIDENTIAL,” or

        “RESTRICTED - ATTORNEYS’ EYES ONLY” (i.e., “DESIGNATED MATERIAL”), 1

        subject to the provisions herein and unless otherwise stated, this Order governs, without

        limitation: (a) all documents, electronically stored information, and/or things as defined by

        the Federal Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or

        documents marked as exhibits or for identification in depositions and hearings; (c) pretrial

        pleadings, exhibits to pleadings and other court filings; (d) affidavits; and (e) stipulations.

        All copies, reproductions, extracts, digests and complete or partial summaries prepared



        1
           The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
  to the class of Protected Materials designated as “CONFIDENTIAL” or “RESTRICTED -
  ATTORNEYS’ EYES ONLY” both individually and collectively.


                                                  3 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 4 of 14 PageID #: 1119



        from any DESIGNATED MATERIALS shall also be considered DESIGNATED

        MATERIAL and treated as such under this Order.

  4.    A designation of Protected Material (i.e., “CONFIDENTIAL” or “RESTRICTED -

        ATTORNEYS’ EYES ONLY”) may be made at any time. Inadvertent or unintentional

        production of documents, information or material that has not been designated as

        DESIGNATED MATERIAL shall not be deemed a waiver in whole or in part of a claim for

        confidential treatment. Any party that inadvertently or unintentionally produces Protected

        Material without designating it as DESIGNATED MATERIAL may request destruction of

        that Protected Material by notifying the recipient(s), as soon as reasonably possible after the

        producing Party becomes aware of the inadvertent or unintentional disclosure, and

        providing replacement Protected Material that is properly designated. The recipient(s) shall

        then destroy all copies of the inadvertently or unintentionally produced Protected Materials

        and any documents, information or material derived from or based thereon. Notwithstanding

        the above, the following information is not Protected Material: (a) Any information that is

        or, after its disclosure to a receiving party, becomes part of the public domain as a result of

        publication not involving a violation of this Order or other obligation to maintain the

        confidentiality of such information; (b) Any information that the receiving party can show

        was already publicly known prior to the disclosure; and (c) Any information that the

        receiving party can show by written records was received by it from a source who obtained

        the information lawfully and under no obligation of confidentiality to the producing party.

  5.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

        following persons, except upon receipt of the prior written consent of the designating party,

        upon order of the Court, or as set forth in paragraph 13 herein:




                                                4 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 5 of 14 PageID #: 1120



        (a)   outside counsel of record in this Action or Related Proceeding for the Parties;

        (b)   employees of such counsel assigned to and reasonably necessary to assist such
              counsel in the litigation of this Action or Related Proceeding;

        (c)   with respect to financial materials, one in-house counsel for Receiving Party;

        (d)   up to and including one (1) designated representative of each of the Parties, who
              must be an employee of a Party in this case and who must sign and return Appendix
              B to the Producing Party at least five (5) business days prior to receiving any
              Protected Material, to the extent reasonably necessary for the litigation of this
              Action, except that either party may in good faith request the other party’s
              consent to designate one or more additional representatives, the other party shall
              not unreasonably withhold such consent, and the requesting party may seek leave
              of Court to designate such additional representative(s) if the requesting party
              believes the other party has unreasonably withheld such consent;

        (e)   outside consultants or experts (i.e., not existing employees or affiliates of a Party or
              an affiliate of a Party) retained for the purpose of this litigation or Related
              Proceeding, provided that:

                   i.   such consultants or experts are not presently employed by the Parties
                        hereto for purposes other than this Action or Related Proceeding;

                 ii.     no disclosure of Protected Material to an outside consultant or expert or
                        their necessary support personnel shall occur until that person has signed
                        the form attached hereto as Appendix A, and a signed copy has been
                        provided to the producing party; and to the extent there has been an
                        objection under paragraph (d)(iii) below, that objection is resolved
                        according to the procedures set forth below;

                 iii.   a party desiring to disclose Protected Material to an outside consultant or
                        expert shall give prior written notice of the intended disclosure by email
                        to all counsel of record in the litigation, and the producing party shall
                        have seven (7) business days after such notice is given to object in writing
                        to the disclosure. The party desiring to disclose Protected Material to an
                        outside consultant or expert must provide the following information for
                        each such consultant or expert: (1) name; (2) address; (3) current
                        curriculum vitae; (4) current employer; (5) employment history for the
                        past five years including a list of every entity for which the consultant or
                        expert has consulted or is currently consulting and which the consultant
                        has the authority to disclose; however, if the consultant has no authority
                        to disclose a particular engagement, the consultant shall confirm that the
                        engagement does not relate to TWW or any other party to these
                        consolidated cases; (6) a listing of cases in which the consultant or expert
                        has testified as an expert at trial or by deposition within the past five
                        years, and (7) an identification of any patents or patent applications in


                                              5 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 6 of 14 PageID #: 1121



                         which the consultant or expert is identified as an inventor or applicant, is
                         involved in prosecuting or maintaining, or has any pecuniary interest. No
                         Protected Material shall be disclosed to such outside consultant or expert
                         until the expiration of the foregoing notice period and resolution of any
                         timely objection by agreement or Court order. Any objection shall state
                         with particularity the ground(s) of the objection and the Protected
                         Material that is subject of the objection, and the Parties agree to promptly
                         confer and use good faith to resolve any such objection. If the Parties are
                         unable to resolve any objection, the objecting Party may file a motion
                         with the Court within fifteen (15) days of the notice, or within such other
                         time as the Parties may agree, seeking a protective order with respect to
                         the proposed disclosure.

        (f)    independent litigation support services, including persons working for or as court
               reporters, videographers, translators, graphics or design services, jury or trial
               consulting services, and photocopy, document imaging, and database services
               retained by counsel for the Receiving Party and reasonably necessary to assist
               counsel with the litigation of this Action or Related Proceeding;

        (g)    the Court and its personnel; the USPTO and its personnel in any Related
               Proceedings(s) before the USPTO; the PTAB and its personnel in any Related
               Proceedings(s) before the PTAB; the Federal Circuit and its personnel.


  6.    A Party shall designate documents, information or material as “CONFIDENTIAL” only

        upon a good faith belief that the documents, information or material contains confidential

        or proprietary information or trade secrets of the Party or a Third Party to whom the Party

        reasonably believes it owes an obligation of confidentiality with respect to such documents,

        information or material.

  7.    Documents, information or material produced pursuant to any discovery request in this

        Action, including but not limited to Protected Material designated as DESIGNATED

        MATERIAL, shall be used by the Parties only in the litigation of this Action or Related

        Proceeding (if required, to the extent authorized by the PTAB), and shall not be used for

        any other purpose. Any person or entity who obtains access to DESIGNATED

        MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

        duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any


                                              6 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 7 of 14 PageID #: 1122



        portion thereof except as may be reasonably necessary in the litigation of this Action or

        Related Proceeding (if required, to the extent authorized by the PTAB). Any such copies,

        duplicates, extracts, summaries or descriptions shall be classified DESIGNATED

        MATERIALS and subject to all of the terms and conditions of this Order.

  8.    To the extent a producing Party believes that certain Protected Material qualifying to be

        designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

        limitation, the producing Party may designate such Protected Material “RESTRICTED --

        ATTORNEYS’ EYES ONLY.”

  9.    For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY, access

        to, and disclosure of, such Protected Material shall be limited to individuals listed in

        paragraphs 5(a-b) and (e-g).

  10.   Any attorney representing a Party, whether in-house or outside counsel, and any person

        associated with a Party and permitted to receive DESIGNATED MATERIAL who obtains,

        receives, has access to, or otherwise learns, in whole or in part, another Party’s research

        and development or technical data or information marked RESTRICTED—

        ATTORNEYS’ EYES ONLY under this Order shall not prepare, prosecute, supervise, or

        assist in the preparation or prosecution of any patent application pertaining to the field of

        the invention of the patents-in-suit or the subject matter of such documents and

        information, on behalf of the receiving Party or its acquirer, successor, predecessor, or

        other affiliate during the pendency of this action and for two years after its conclusion,

        including any appeals. This prosecution bar begins when access to such RESTRICTED—

        ATTORNEYS’ EYES ONLY is first received by the affected individual. The parties

        expressly agree that the prosecution bar set forth herein shall be personal to any




                                               7 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 8 of 14 PageID #: 1123



        attorney(ies) who review(s) such RESTRICTED— ATTORNEYS’ EYES ONLY

        materials and shall not be imputed to any other persons or attorneys at the attorneys’ law

        firm. To “prepare, prosecute, supervise or assist in the preparation or prosecution of a

        patent application” under this prosecution bar (i.e., the prohibited activities) shall mean:

        (1) prepare and/or prosecute any patent application (or portion thereof), whether design or

        utility, and either in the United States or abroad on behalf of a patentee or assignee of

        patentee’s rights; (2) prepare patent claim(s) on behalf of a patentee or assignee of

        patentee’s rights; or (3) participate in any reissue proceedings on behalf of a patentee or

        assignee of patentee’s rights. However, the prosecution bar set forth herein shall not apply

        to participation in inter partes review, post-grant review, and/or reexamination of the

        patents-in-suit.

  11.   Nothing in this Order shall require production of documents, information or other material

        that a Party contends is protected from disclosure by the attorney-client privilege, the work

        product doctrine, or other privilege, doctrine, or immunity. If documents, information or

        other material subject to a claim of attorney-client privilege, work product doctrine, or other

        privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

        production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

        any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

        produces documents, information or other material it reasonably believes are protected under

        the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

        may obtain the return of such documents, information or other material by promptly

        notifying the recipient(s) and providing a privilege log for the inadvertently or

        unintentionally produced documents, information or other material. The recipient(s) shall




                                                8 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 9 of 14 PageID #: 1124



        gather and return all copies of such documents, information or other material to the

        producing Party, except for any pages containing privileged or otherwise protected markings

        by the recipient(s), which pages shall instead be destroyed and certified as such to the

        producing Party.

  12.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

        to have access thereto to any person who is not authorized for such access under this Order.

        The Parties are hereby ORDERED to safeguard all such documents, information and

        material to protect against disclosure to any unauthorized persons or entities.

  13.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

        DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

        the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

        access to the DESIGNATED MATERIAL by virtue of his or her employment with the

        designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

        or copy recipient of such information, (iii) although not identified as an author, addressee,

        or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

        business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

        or employee of the producing Party or a current or former officer, director or employee of

        a company affiliated with the producing Party; (v) counsel for a Party, including outside

        counsel and in-house counsel (subject to the limitations in this Order); (vi) an independent

        contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

        reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

        access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed

        to any other persons unless prior authorization is obtained from counsel representing the




                                               9 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 10 of 14 PageID #: 1125



         producing Party or from the Court.

   14.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

         deposition or hearing transcript, designate the deposition or hearing transcript or any portion

         thereof as “CONFIDENTIAL” or “RESTRICTED - ATTORNEY’ EYES ONLY”

         pursuant to this Order. Access to the deposition or hearing transcript so designated shall be

         limited in accordance with the terms of this Order. Until expiration of the 30-day period,

         the entire deposition or hearing transcript shall be treated as “RESTRICTED -

         ATTORNEY’ EYES ONLY.”

   15.   Any DESIGNATED MATERIAL that is filed with the Court or in any Related Proceeding

         shall be filed under seal and shall remain under seal until further order of the Court or any

         other deciding body in a Related Proceeding. The filing party shall be responsible for

         ensuring that the filing should be sealed and for placing the legend “FILED UNDER SEAL

         PURSUANT TO PROTECTIVE ORDER” above the caption and conspicuously on each

         page of the filing. Exhibits to a filing shall conform to the labeling requirements set forth

         in this Order. If a pretrial pleading filed with the Court or any filing in a Related

         Proceeding, or an exhibit thereto, discloses or relies on confidential documents, information

         or material, such confidential portions shall be redacted to the extent necessary and the

         pleading or exhibit filed publicly with the Court or any other deciding body in a Related

         Proceeding.

   16.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

         the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

         this Action or Related Proceeding, or from using any information contained in

         DESIGNATED MATERIAL at the trial of this Action, subject to any pretrial order issued




                                                10 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 11 of 14 PageID #: 1126



         by this Court, or Related Proceeding subject to any order issued by the PTAB or USPTO.

   17.   A Party may request in writing to the other Party that the designation given to any

         DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

         agree to re-designation within ten (10) days of receipt of the written request, the requesting

         Party may apply to the Court for relief. Upon any such application to the Court, the burden

         shall be on the designating Party to show why its classification is proper. Such application

         shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

         Procedure 37, subject to the Rule’s provisions relating to sanctions.        In making such

         application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

         of the Court shall be met.     Pending the Court’s determination of the application, the

         designation of the designating Party shall be maintained.

   18.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

         accordance with the terms of this Order shall be advised by counsel of the terms of this

         Order, shall be informed that he or she is subject to the terms and conditions of this Order,

         and shall sign an acknowledgment that he or she has received a copy of, has read, and has

         agreed to be bound by this Order. A copy of the acknowledgment form is attached as

         Appendix A.

   19.   To the extent that any discovery is taken of persons who are not Parties to this Action

         (“Third Parties”) and in the event that such Third Parties contended the discovery sought

         involves trade secrets, confidential business information, or other proprietary information,

         then such Third Parties may agree to be bound by this Order.

   20.   Documents produced by any party in Team Worldwide Corp. v. Wal-Mart Stores, Inc., et

         al., Case No. 2:17-CV-0235-JRG (the “Prior Litigation”) and designated under the




                                                11 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 12 of 14 PageID #: 1127



         protective order in that case as “CONFIDENTIAL” or “ CONFIDENTIAL-OUTSIDE

         COUNSEL ONLY,” may be used in this action and shall be protected information under

         this Order. Information designated as “CONFIDENTIAL” in the Prior Litigation shall be

         treated as CONFIDENTIAL information in this action, and information designated as

         CONFIDENTIAL – OUTSIDE COUNSEL ONLY in the Prior Litigation shall be treated

         as RESTRICTED – ATTORNEYS’ EYES ONLY information in this action.

   21.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

         designate as “CONFIDENTIAL” or “RESTRICTED -- ATTORNEYS’ EYES ONLY”

         any documents, information or other material, in whole or in part, produced or given by

         such Third Parties. The Third Parties shall have ten (10) days after production of such

         documents, information or other materials to make such a designation. Until that time

         period lapses or until such a designation has been made, whichever occurs sooner, all

         documents, information or other material so produced or given shall be treated as

         “CONFIDENTIAL” in accordance with this Order.

   22.   All Protected Information not reduced to documentary, tangible or physical form, or which

         cannot be conveniently stamped and designated as set forth herein, may be designated by

         the producing party by informing the receiving party of the designation of such Protected

         Information in writing.

   23.   Within s i x t y (60) days of t h e l a t e r o f t h e final termination of this Action or

         any Related Proceeding, including any appeals, all DESIGNATED MATERIAL,

         including all copies, duplicates, abstracts, indexes, summaries, descriptions, and excerpts or

         extracts thereof (excluding excerpts or extracts incorporated into any privileged

         memoranda of the Parties and materials which have been admitted into evidence in this




                                                12 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 13 of 14 PageID #: 1128



         Action), shall at the producing Party’s election either be returned to the producing Party

         or be destroyed. The receiving Party shall verify the return or destruction by affidavit

         furnished to the producing Party, upon the producing Party’s request. Notwithstanding this

         provision, outside litigation counsel of record are not required to delete information that

         may reside on their respective firm’s electronic backup systems. Notwithstanding the

         foregoing outside counsel shall be entitled to maintain copies of all correspondence,

         pleadings, motions, and trial briefs (including all supporting and opposing papers and

         exhibits thereto), written discovery requests and responses (and exhibits thereto), trial

         transcripts, and exhibits offered or introduced into evidence at any hearing or trial, and

         their attorney work product which refers or is related to any CONFIDENTIAL and/or

         RESTRICTED -- ATTORNEYS’ EYES ONLY information for archival purposes only.

   24.   The failure to designate documents, information or material in accordance with this Order

         and the failure to object to a designation at a given time shall not preclude the filing of a

         motion at a later date seeking to impose such designation or challenging the propriety

         thereof. The entry of this Order and/or the production of documents, information and

         material hereunder shall in no way constitute a waiver of any objection to the furnishing

         thereof, all such objections being hereby preserved.

   25.   Any Party knowing or believing that any other party is in violation of or intends to violate

         this Order and has raised the question of violation or potential violation with the opposing

         party and has been unable to resolve the matter by agreement may move the Court for such

         relief as may be appropriate in the circumstances. Pending disposition of the motion by the

         Court, the Party alleged to be in violation of or intending to violate this Order shall

         discontinue the performance of and/or shall not undertake the further performance of any




                                               13 / 14
Case 2:19-cv-00092-JRG-RSP Document 94 Filed 04/29/20 Page 14 of 14 PageID #: 1129



         action alleged to constitute a violation of this Order.

   26.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

         publication of the documents, information and material (or the contents thereof) produced
  .
         so as to void or make voidable whatever claim the Parties may have as to the proprietary and

         confidential nature of the documents, information or other material or its contents.

   27.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

         kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

   28.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

         Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

         if reasonably necessary to prepare and present this Action or Related Proceeding and (b)

         to apply for additional protection of DESIGNATED MATERIAL.
         SIGNED this 3rd day of January, 2012.
         SIGNED this 29th day of April, 2020.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE




                                                 14 / 14
